PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/349,342
Filing Date: 11 Nov 2016
Appellant(s): ROH, SUNG-HO



__________________
Eric J. Strianese
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 02/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on 09/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-3, 5-20, 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140185681 to Kwon (“Kwon”) in view of US 20010005398 to Kono (“Kono”) and in view of US 6154603 to Willis (“Willis”).


(2) Response to Argument
Examiner notes that the claims are directed only to what naturally happens when playing an MPEG (or H.264, or HEVC) encoded video in reverse.
The claims require “receiving a video stream comprising a first frame, a second frame, a third frame, and a fourth frame encoded in a hierarchical manner, … decoding the first frame and the third frame in chronological order … decoding the second frame after displaying the fourth frame.”  
In an example of Kwon, Fig. 3 (below), if the frames of levels 0-1 are numbered (1, 2, 3, 4, 5) in a forward display order, the reverse play order is by definition (5, 4, 3, 2, 1), and because the frames of LEVEL 1 depend on the data of the frames in LEVEL 0 as marked by the arrows, the decoding order for reverse play is required to be (1, 3, 5, 4, 2).  Thus frames 1 and 3 are in the forward order, and frame 2 is after frame 4.
[AltContent: ][AltContent: textbox (Frame Number   	1	               2	                  3                      4		5)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Prior art explains this feature explicitly: “The hierarchical nature of the coded frames comprising MPEG groups of pictures necessitates that the I and P frames [lowest level] of each GOP are decoded in the forward direction. Thus, reverse mode features may be provided by effectively jumping back to an earlier, or preceding I frame and then decoding in a forward direction through that GOP. The decoded frames being stored in frame buffer memories for subsequent read out in reverse to achieve the desired reverse program sequence.”  Willis, Column 1, lines 59-64. 
“Operation in reverse at play speed requires the reproduction of B-frames and in a further trick mode optimization reverse mode operation is advantageously simplified in terms of buffer memory requirements by reversing the order in which adjacent B pictures [higher level] are decoded.”  Willis, Column 10, lines 61-65.  

The prior art above is substantively identical to the example in the Specification Fig. 4 (illustrated upside down).  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 	

Another pertinent claim element is:  “overwriting the fourth frame in the DPB with the second frame after the fourth frame has been displayed” 
This is rejected as obvious over the prior art description:  “A decoded picture buffer (DPB) is a buffer for holding decoded pictures for reference, output reordering,” and has “a maximum number of pictures that need to be stored in the DPB,” indicating that if the pictures are not referenced or required for other frames they are not stored (overwritten by other pictures) after being displayed, thus maintaining a maximum number of pictures that are stored in the DPB at any given time. Kwon, Paragraphs 39-40.
Willis explains this explicitly:  “The intervening B pictures shown in FIG. 1B are transduced but may be discarded, for example, in the buffer by overwriting or by decoder inhibit, as required specific to each trick play mode. To avoid the previously described requirement for additional reverse mode video buffering”  Willis, Column 6, lines 10-18.  

Thus, what Appellant regards to be his invention is actually conventional in the art as far back as the MPEG standard.  
The rejection of the claims should be maintained.


Response to Specific Arguments:
On page 11, Appellant argues:  “There is no reasonable interpretation that results in a finding that one having ordinary skill in the art would construe any of these figures as teaching or suggesting the explicitly claimed decoding, displaying, and overwriting scheme recited in claim 1. Consider that none of these figures or their corresponding text discusses when any specific frames are decoded, displayed, and overwritten relative to the decoding, displaying, and overwriting of other specific frames.”
Examiner notes that the data dependence illustrated in Kwon Fig 3 (above) necessitates the claimed ordering and memory operations.  The reason why Kwon does not go into such details is because these are fundamental requirements of the MPEG (and H.264 and HEVC) video coding standards known to persons of ordinary skill in the art of video coding, as explained in Willis above. 

On pages 13-15, Appellant argues:  “Referring to FIGs. 4 and 5 and paragraphs [0074-0078], in an embodiment according to claim 1, … ”
Examiner first notes that limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner further notes that the example in Specification Fig. 4 is substantively identical to the example in Kwon Fig. 3 (above), and the claimed operations are necessitated by the requirements of the MPEG standard as explained by Willis and Kwon above.

On pages 15-17, Appellant seems to argue that the Examiner has ignored "the presence of Applicant's exact phrasing."
However, Appellant does not indicate which “exact phrasing” it believes to have been ignored.
Examiner notes that every element of the claim language has been construed and rejected with the relevant citations.  No element has been ignored.  
Also note that Examiner must reject the claim based on the broadest reasonable interpretation of the claimed elements and not based on the presence of Applicant’s exact phrasing in the prior art documents.  See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997); MPEP 904.01(a).

On pages 17-18, Appellant argues:  “Claim 2 recites: "wherein a number of the unit buffer blocks used for operation of the semiconductor device is determined by:
NB = NG / 2 ^ (NL - 1) + NL,
wherein NB denotes the number of the unit buffer blocks used for operation of the semiconductor device, NG denotes a number of a plurality of frames included in the video stream, and NL denotes a number of a plurality of layers into which the plurality of frames is classified into. " … ”
Examiner notes that, the claimed equation simply describes the inherent property of the MPEG for (1) having decoding frame buffers as “an integer number of pictures or any other value that indicates a total maximum DPB size needed to decode the particular enhancement layer bitstream and any lower layer bitstreams needed for inter-layer prediction.”  Kwon, Paragraphs 39-40 corresponding to rows 0-4 in Specification Fig. 5 (below).  And also for (2) having a display buffer for “writing the decoded result for either display and or memory storage” as described in Willis, Column 11 lines 24-25 corresponding to row 5 in Specification, Fig. 5 (below).
For the example of Specification Fig. 4, the prior art MPEG requirement is 4+1+1 = 6, the Fig. 5 requires 6, and the Claim 2 equation is (8/2)^(2-1) + 2 = 6.
The integer requirements of the Claims, the Specification, and MPEG are identical.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Similarly, on page 19, Appellant argues:  “Claim 3 recites: "wherein a display delay taken in decoding a frame until the semiconductor device begins a display operation is determined by: DD = NG / 2 ^ (NL - 1) + NL - 1,” 
This simply states that the first frame in the reverse play order can be displayed (transferred to the display buffer of Claim 2) as soon as it is decoded (in a decoding buffer of Claim 2).  
This is simply a description of what naturally happens when decoding an MPEG video.  It is not possible to display the frame earlier than it is decoded, and displaying the frame later means that the minimum buffer will overflow and data will be lost.

The remaining arguments on pages 19-23 reiterate the arguments above, and are addressed by the responses above.

Conclusion:
The claims use examples and equations to describe what naturally happens under the requirements of video coding standards such as MPEG, H.264, HEVC described in the cited references.
The requirements under the claims and the prior art produce identical results, as they must because they are subject to identical data and computing constraints.
The variation in the manner in which Appellant chooses to describe the processing requirements under MPEG does not negate the fact that these are still processing requirements dictated by MPEG, a prior art and an industry standard.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Mikhail Itskovich/
Primary Examiner, Art Unit 2483
Conferees:
/JOSEPH G USTARIS/           Supervisory Patent Examiner, Art Unit 2483        

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.